UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2257



JOYCE S. KIMBLE,

                                              Plaintiff - Appellant,

          versus


MONTGOMERY   COUNTY    BOARD   OF    EDUCATION;
MONTGOMERY COUNTY PUBLIC SCHOOLS; MONTGOMERY
COUNTY GOVERNMENT; JERRY D. WEAST, Dr.,
Superintendent,   Montgomery    County   Public
Schools; PAUL VANCE, Dr., Superintendent,
District of Columbia Public Schools; KATHERINE
GUTTERMAN, Division of Insurance & Retirement,
Montgomery   County    Public    Schools;   ANN
KAMENSTEIN,    Human    Resources    Compliance
Specialist, Montgomery County Public Schools;
GARY LEVINE, Montgomery County Public Schools,
Department of Human Resources; ELIZABETH
ARONS,    Dr.,    Associate    Superintendent,
Montgomery County Public Schools; RAE WHITE,
Gaithersburg High School; FRED S. EVANS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
01-3715-PJM)


Submitted:   January 16, 2003             Decided:   January 22, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Joyce S. Kimble, Appellant Pro Se. Patricia Prestigiacomo Via,
Assistant County Attorney, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

       Joyce S. Kimble appeals the district court’s orders denying

relief on her 42 U.S.C. § 1983 (2000) complaint and denying

reconsideration. We have reviewed the record and find no reversible

error.    Accordingly, we affirm on the reasoning of the district

court.    See Kimble v. Montgomery County Bd. of Educ., No. CA-01-

3715-PJM (D. Md. July 31, 2002; Oct. 2, 2002).          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                AFFIRMED




                                    2